UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2220


MOMOLU V.S. SIRLEAF; ELOUISE A. SIRLEAF,

                                            Plaintiffs - Appellants,

          versus

F. VERNON BOOZER; EDWARD C. COVAHEY, JR.;
THOMAS P. DORE; ROGER J. SULLIVAN, Attorneys,
Substituted Trustees and Agents, Covahey &
Boozer; DONNA HILD, Legal Assistant and Agent,
Covahey & Boozer; COVAHEY & BOOZER; FIRST
TRUST NATIONAL ASSOCIATION; MAINUDDIN JANGI;
WELLS FARGO HOME MORTGAGE, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-01-3823-L)


Submitted: February 19, 2004               Decided: February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Elouise A. Sirleaf, Appellants Pro Se.
Douglas Windsor Biser, MUDD, HARRISON & BURCH, Towson, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Momolu V. S. Sirleaf and Elouise A. Sirleaf appeal the

district court’s order denying their motion to disqualify the judge

and dismissing their civil action with prejudice for failure to

comply with the court’s order to file an amended complaint.    See

Fed. R. Civ. P. 41(b).     Finding no abuse of discretion in the

district court’s denial of the motion to disqualify or in the

dismissal, we affirm on the reasoning of the district court.   See

Sirleaf v. Boozer, No. CA-01-3823-L (D. Md. Sept. 5, 2003).     We

deny Appellants’ motions to correct the record and to supplement

the record.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                               - 2 -